Stephens, J.
1. Since the vendee of land held under a bond for title from the vendor is, as to third persons, to all intents and purposes the true owner of the land, it follows that one who purchases timber from the vendee and removes it from the land is not, in the absence of any contractual relation with the vendor, accountable to the vendor for the value thereof. Pulton County v. Amorous, 89 Ga. 614 (3) (16 S. E. 201); Guin v. Hilton & Dodge Lumber Co., 6 Ga. App. 484 (65 S. E. 330); Colquitt County Land Co. v. Rowell, 30 Ga. App. 738 (119 S. E. 223); Boswell v. Ivie, 31 Ga. App. 807 (122 S. E. 97).
2. In a suit by the vendor against the purchaser of the timber, the petition set forth no cause of action and was properly dismissed upon demurrer.

Judgment affirmed.


Jenlñns, P. J., and Bell, J., concur.